DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, one of the references (US Patent No. 10,560,621) was listed twice.  The 2nd listed was crossed off to avoid duplication on any potentially granted patent.

Double Patenting
Applicant is advised that should claim 15 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 21 is dependent upon claim 15.  However, claims 21 and 15, recite the exact same thing.  Therefore, claim 21 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-16, 18, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8, Applicant recites the phrase “said mobile device”.  Claim 8 is dependent upon claim 1.  However, claim 1 does not explicitly recite a “mobile device”.  Claim 1 references a “portable smart device” and “an athletic pad”.  However, it is unclear if the “mobile device” of claim 8 is either of these, or is some other type of “mobile device”.  Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  For examination purposes it will be assumed that applicant is referring to the athletic pad.
As for claim 10, in line 14 applicant recites the phrase “orientation data”.  It is unclear from the claim language what this orientation data is.  Applicant has already claimed GPS data and later claims “position data”.  However, it is unclear if this “orientation data” is part of the GPS data or position data or is something different altogether. Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11-16 and 21 are rejected based on their dependency to claim 10.
Similarly, with regard to claim 13, applicant claims the phrase “orientation data”.  However, it is unclear if this orientation data is the same orientation data as previously claimed in claim 10, Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 15 and 21, Applicant recites the phrase “said orientation sensor”.  Claims 15 and 21 are dependent upon claim 10, which makes no reference to an orientation sensor.  Therefore, it is unclear to what orientation sensor applicant is referring to.  Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As for claim 16, Applicant recites the phrase “said orientation sensor”.  Claim 16 is dependent upon claim 13, which makes no reference to an orientation sensor, only orientation data.  Therefore, it is unclear to what orientation sensor applicant is referring to.  Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With regard to claim 18, Applicant recites the phrase “said resilient plastic shell”.  Claim 18 is dependent upon claim 17, which makes no reference to a resilient plastic shell.  Therefore, it is unclear to what resilient plastic shell applicant is referring to.  Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 19, Applicant recites the phrase “said athletic pad”.  Claim 19 is dependent upon claim 17, which makes no reference to an athletic pad.  Therefore, it is unclear to what athletic pad applicant is referring to.  Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Publ. No. 2013/0162852) in view of Lozano Carvajal (Spanish Publ. No. ES1242231U) and further in view of Stock et al. (German Publ. No. DE102015003383 A1).
Regarding claim 1, Boyle discloses a camera system for tracking participants of sporting events.  More specifically and as it relates to the applicant’s claims, Boyle discloses a system (automatic recording system, 10; see paragraph 0041) for photographing a moving athlete (see paragraph 0041 where the subject is a participant in a sporting event) with a portable smart device having a camera (see paragraph 0045 where the camera, 46, may be a smart phone), comprising: a remote device (16) secured to the subject having a GPS tracking module (GPS unit, 22; see paragraph 0064) embedded in the remote unit for periodically transmitting GPS data (see paragraph 0065 where the GPS data is transmitted to the orientation controller, 70; via the transceiver, 24); a base unit (orientation controller, 70) for photographing the moving athlete in motion (see paragraph 0063); including, a housing (enclosure, 100; see paragraph 0072); a wireless communication transceiver (transceiver, 28; see paragraph 0071) mounted in the housing (see Fig. 4) and in communication with the GPS tracking module (22) and configured for periodically receiving the transmitted GPS data (see paragraphs 0064 and 0071); a motor driver circuit (CPU, 30) mounted in the housing (see paragraphs 0035 and 0103 where a drive signal is transmitted from the CPU), a motor (motor, 250) in communication with the motor driver circuit (see paragraphs 0035, 0088-0089 and Figure 10; inherently the CPU would be in communication with the motor in order to receive the drive signal); a smart device mounting bracket (custom camera attachment device or adapter; see paragraph 0061) in operative engagement with the shaft of the motor and including a cradle (any structures of the camera attachment device or adapter that hold the smart phone in place) extending externally for gripping the smart device (inherently there would be some type of structure for holding/gripping the smart device in the custom camera attachment device); an orientation sensor (encoded wheels; 230 and 240) mounted in the housing and configured for measuring orientation of the smart device mounting bracket (see paragraphs 0035, 0071, 0088), a processor (CPU, 30) mounted in said housing (see Fig. 4) and in communication with transceiver (28) and motor drive circuit, said processor comprising software instructions (see paragraph 0071 where the CPU is programmed) for executing the steps of periodically inputting the GPS data from the GPS tracking module, periodically inputting the orientation data from the orientation sensor, calculating a delta angle and delta velocity when the remote control (16) moves, (see paragraph 0004), converting the delta angle and delta velocity to PWM commands and outputting the commands to the motor driver (see paragraphs 0103 and 0124); whereby the portable device camera tracks said moving athlete for imaging when the smart device (smart phone) is mounted on the orientation controller (70) via the cradle.  It is noted that the CPU is interpreted as both the processor and motor driver circuit since it performs all of the claimed functions of both the processor and motor driver circuit.
Boyle, however, fails to specifically disclose an athletic pad configured for protecting said athlete, said athletic pad including, a resilient plastic shell, a foam pad attached to said plastic shell, wherein the GPS tracking module is embedded in said plastic shell and covered by said foam pad.  Lozano Carvajal, however, discloses that it is well known in the art to integrate a GPS tracking module into an athletic pad as claimed.  Mores specifically, Lozano Carvajal discloses a shin guard having a resilient shell (rigid outer element; see the 5th paragraph of page 2 of the provided translation), a foam pad attached to the rigid element (padded layer, where the padded layer is poron, which is a type of foam; see the 7th paragraph of page 2 of the provided translation), and a GPS tracking module (GPS location module; see the 7th paragraph of page 2 of the provided translation) for collecting location information on the wearer of the shin guard; wherein the GPS location information can be wirelessly output in real time (see the 5th paragraph of page 2 of the provided translation).  Boyle discloses that the remote control (16) is worn by the sporting participant, but fails to disclose any specifics on how it is mounted or a specific structure of the remote control (16).  Lozano Carvajal discloses a specific way of mounting a GPS location module to the athlete using equipment already needed by the athlete.  One of ordinary skill in the art would recognize that integrated the GPS module in a shin guard (or any other type of protective equipment) prevents the user from having to wear the remote control separately.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the remote control of Boyle into the protective equipment worn by the athlete so that the user is less burdened by having to wear the remote control on other parts of the body.
Additionally, Lozano Carvajal fails to disclose that the resilient shell is plastic.  Stock, on the other hand, discloses that it is well known in the art that shin guards are made out of plastic.  See the abstract and paragraph 0002 of the provided translation.  One of ordinary skill in the art would recognize that shin guards having an outer shell made of plastic are very well known.  Furthermore, one of ordinary skill in the art would recognize the benefits or making shin guards out of plastic over other materials – including the lower cost of plastic (cheaper) and the ease of forming the shin guards during production.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lozano Carvajal such that the rigid shell is made out of plastic for the above-mentioned reasons.
As for claim 2, Stock discloses that the resilient plastic shell comprises separate internal compartments.  See the abstract.  Stock discloses that the use of separate internal compartments facilitates the easy installation and removal of sensors.  See the abstract.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shin guard of Lozano Carvajal to have separate internal compartments.
With regard to claim 3, both Lozano Carvajal and Stock discloses that the athletic pad is a shin guard.  See the abstract of both documents.
Regarding claim 4, Boyle discloses the ability to move the camera based on a velocity of the subject.  See paragraphs 0105, 0107, 0134.  Inherently, as the subject’s velocity increases, the calculated velocity for moving the camera would also increase.
As for claim 5, Boyle discloses that the motors may be stepper motors.  See paragraph 0124.
With regard to claim 6, Boyle discloses that the orientation sensor (encoder wheels, 230 and 240) are mounted proximate to the motor shaft (driven shaft, 220).  See Fig. 10. 
Regarding claim 8, Boyle discloses that the processor (CPU, 30) includes software instructions for executing steps of periodically receiving GPS data from the remote device (16).  See paragraph 0071.
As for claim 9, Boyle discloses that the base unit (orientation controller, 70) includes a GPS receiver (GPS unit, 26; see paragraph 0071) and the processor (CPU, 30) periodically inputs GPS data from the base unit GPS receiver (see paragraph 0071).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Publ. No. 2013/0162852) in view of Lozano Carvajal (Spanish Publ. No. ES1242231U) and further in view of Stock et al. (German Publ. No. DE102015003383 A1) and Shen et al. (Chinese Publ. No. CN106645152 A).
Regarding claim 7, as mentioned above in the discussion of claim 6, the combination of Boyle, Lozano Carvajal, and Stock discloses all of the limitations of the parent claim.  The aforementioned references however, fail to disclose that the orientation sensor is connected to the motor by a rubber belt.  Boyle shows that the orientation sensor is connected to the motor by the motor drive shaft (see Fig. 10).  Shen, on the other hand, discloses that it is well known in the art to connect an orientation sensor to a motor by a belt.  More specifically, Shen discloses a motor arrangement for driving a camera (30).  Shen discloses an encoder (3) connected to a motor (1) via a belt (8).  In accordance with KSR rationales, as noted above, the prior art contained a device which differed from the claimed device by substitution of the encoder arrangement with the encoder/motor/belt arrangement.  As note above the substituted components and their functions were known in the art.  One of ordinary skill in the art could have substituted one known element for another and the results would have been predictable – namely the ability to determine a rotation angle of the camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Boyle to connect the orientation sensor to the motor by a belt.  Furthermore, Official Notice is taken as to the fact that it is well known in the art to make belts in motor driving arrangements out of rubber.  One of ordinary skill in the art would recognize the benefits of a rubber belt, including good friction adherence, low costs, replaceability, etc.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the belt of Shen a rubber belt.

Allowable Subject Matter
Claims 10-16 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest a base unit for photographing a moving athlete in motion including a wireless communication transceiver mounted in said housing and in communication with said GPS tracking module and configured for periodically receiving said transmitted GPS data and orientation data, and in communication with said smart device and configured to periodically receive said position data, andPage 33 a processor mounted in said housing and in communication with the transceiver and motor driver circuit, said processor comprising software instructions for executing the steps of periodically inputting the GPS data from said GPS tracking module, periodically inputting the position data transmitted from said smart device, calculating a delta angle and delta velocity when said athletic pad moves, converting said delta angle and delta velocity to pulse-width modulated (PWM) commands, and outputting said PWM commands to said motor driver; in combination with the other elements of the claim.  The closest prior art Boyle (U.S. Publ. No. 2013/0162852) discloses wireless receiving position from a GPS tracking module, but not also receiving position data transmitted from the smart device.  In Boyle, the position data of the smart device is known based on the position information of the rotated shaft, not based on information received from the smart device.

Claims 17, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a base unit, including, a wireless communication transceiver mounted in said housing and in communication with said GPS tracking module and configured for periodically receiving said transmitted GPS data, said wireless communication transceiver mounted in said housing also being in communication with said smart device for periodically receiving location data there from; a processor mounted in said housing an in communication with said transceiver and motor driver circuit, said processor comprising software instructions for executing the steps of periodically inputting the GPS data from said GPS tracking module, periodically inputting the location data from said smart device, calculating distance and velocity when said target moves, converting said distance and velocity to an output signal for driving said motor driver; in combination with the other elements of the claim.  The closest prior art Boyle (U.S. Publ. No. 2013/0162852) discloses wireless receiving position from a GPS tracking module, but not also receiving position data transmitted from the smart device.  In Boyle, the position data of the smart device is known based on the position information of the rotated shaft, not based on information received from the smart device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        October 13, 2022